Citation Nr: 1760017	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for filariasis/elephantiasis, claimed as secondary to herbicide agent exposure.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to September 1968, including service in the Republic of Vietnam; his decorations include the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2015 rating decisions by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a January 2017 Travel Board hearing.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his elephantiasis is related to his service in Vietnam.  

2.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  Service connection for elephantiasis is warranted.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017)

2.  Throughout the appeal period, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Even if a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As noted above in the Introduction, the Veteran's active service includes service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicide agents therein.  

The Veteran has a current diagnosis of elephantiasis (i.e., lymphedema secondary to chronic obstruction of lymphatic vessels, and a filarial disease generally seen in the tropics).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 604 (32nd ed. 2012); see also July 2000 private treatment records.  He contends that such is secondary to Agent Orange/herbicide agent exposure, which is conceded, or due to an infection from a parasite (i.e., filaria) after being bitten by a mosquito in Vietnam, which is also conceded as consistent with the circumstances of his service in Vietnam.  See January 2017 Travel Board hearing transcript.  The only question before the Board is whether or not the Veteran's exposure to Agent Orange/herbicides or his service in Vietnam caused or contributed to the development of his elephantiasis.  

In this regard, the only competent opinion of record is that of VA physician Dr. E.W.  In an August 2014 letter, Dr. E.W. noted that the Veteran reported within one year of returning from Vietnam worsening edema of his legs.  At the time, he weighed 250 pounds and was told it was his weight that was the cause.  Considering his weight for his height (six foot seven inches), Dr. E.W. stated that the Veteran's weight would not explain the lower extremity swelling.  Dr. E.W. suspected that the doctor the Veteran originally received treatment from would not know to suspect filariasis as part of the differential diagnosis of lower leg swelling in a veteran returning from Vietnam.  It was opined that the Veteran has a strong medical history that correlates with elephantiasis from filarial exposure in Vietnam.  It was also opined that it was less likely that the Veteran's weight would have caused swelling in a young, slightly overweight veteran only one year out of Vietnam.  

The Board finds significant that there is no negative nexus evidence of record that specifically addresses the Veteran's theory of entitlement, and the August 2014 VA opinion by Dr. E.W. opined that the Veteran has a strong medical history that correlates with elephantiasis from filarial exposure in Vietnam.  Cf. February 2010 VA heart examination (opining the Veteran's gross morbid obesity over a long period of time at least as likely as not caused vascular changes in the lower extremities, but did not address whether such vascular changes in the lower extremities could have been due to the Veteran's specific theory of entitlement).  The Board also finds significant that the post-service evidence of record shows the Veteran's complaint of a rash in his groin as early as February 1989 (wherein he reported he had experienced the rash for 18 years), with subsequent complaints involving his right and left lower extremities.  See, e.g., February 1989 VA general examination; see also February 1997 VA general examination.  Hence, the Board finds that the post-service evidence of record is consistent with his statements, and the Board finds no reason to question his credibility.  As the evidence shows that the Veteran served in Vietnam and it may be conceded that he was exposed to mosquitos and filariae, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's elephantiasis is related to his service in Vietnam, and service connection is warranted.  38 U.S.C. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

After a review of the evidence of record, the Board finds that throughout the appeal period, the Veteran's PTSD has been productive of symptoms such as anxiety, depression, irritability, nightmares, anxiety/frequent panic attacks, suspiciousness/paranoia, hypervigilance, memory impairment, disturbances of motivation and mood, spatial disorientation, impaired impulse control (including road rage), difficulty adapting to stressful circumstances, obsessional rituals, reclusiveness, difficulty maintaining effective relationships (no relationship with his children and no social life), thoughts of hurting others, avoidance of crowds, and some delusions/hallucinations.  See, e.g., December 2015 VA examination report; January 2017 Travel Board hearing transcript; Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017).  Considering the frequency, severity, and duration of the Veteran's symptoms and affording him the benefit of the doubt, the Board finds PTSD symptomatology has approximated the criteria for a 70 percent rating for the entire appeal period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

A higher rating of 100 percent is not warranted, as the evidence of record does not show total social and occupational impairment.  Specifically, gross impairment in thought processes or communication has not been shown.  There is no evidence of memory loss for names of close relatives, own occupation, or own name.  The Board notes that the Veteran has testified that he has some delusions and hallucinations, he has not stated that such are constant or chronic, and the Veteran has never indicated that such instances of hallucinations and delusions are persistent.  See January 2017 Travel Board hearing; see also December 2015 VA PTSD examination (Veteran did not report the presence of hallucinations or delusions).  Grossly inappropriate behavior or an inability to perform activities of daily living (including maintenance of minimal personal hygiene), even intermittently, has also not been shown.  See January 2017 Travel Board hearing (testifying he has good hygiene).  The Board acknowledges the Veteran's testimony as to some disorientation to time or place, but it is not of sufficient frequency, severity and duration to approximate or be consistent with total social and occupational impairment.  Accordingly, total occupational and social impairment has not been shown, and a 100 percent rating is not warranted.


ORDER

Service connection for elephantiasis is warranted.  

A 70 percent rating for PTSD is granted throughout the appeal period.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


